Per Curiam.

On the argument of the motion for a new trial in this case, several points were presented to the consideration of the court. We confine ourselves, however, to the first, which relates to the map of partition in 1769, which was offered and received as evidence of title and seisin in Henry Van Ball, under whom the lessors of the plaintiff make title to the premises in question. This map purports to have been made by commissioners appointed to make partition of certain lands, including the premises, pursuant to a colonial act of 1708. This was a mere ex parte proceeding. The commissioners had no power to examine into and determine the titles of the part ies to the premises they were appointed to divide Though it is a very ancient transaction, and might be good evidence as to the boundary or location of the premises, it never can be considered as conveying any title. The verdict must therefore be set aside, with costs, tó abide the event of the suit.
New trial granted.